The offense is swindling; punishment fixed at confinement in the penitentiary for a period of two years.
It appears from the record that the case was tried before the Honorable Grover C. Adams, Special Judge but the record is silent touching the election and qualification of the said special judge.
The statute providing for the selection of a special judge requires that the minutes of the court shall show the conditions justifying *Page 397 
his selection, the manner of his election and his oath. In the absence of these, the judgment is treated as nullity and a reversal is ordered. See C. C. P., Arts. 618, 618a, 620, and 622; also Perry v. State, 14 Texas Crim. App. 166; Reed v. State, 55 Tex.Crim. Rep..
The judgment is reversed and the cause remanded.
Reversed and remanded.
                    ON MOTION FOR REHEARING.